Citation Nr: 1125809	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1951 to February 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Buffalo, New York Regional Office (RO). 

The Veteran, his wife, and a friend appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in September 2009.

This case was previously before the Board in November 2009.  At that time, in addition to the issue listed above, the Board also considered the issues of entitlement to an increased initial rating for generalized anxiety disorder and entitlement to a total disability rating based on individual unemployability (TDIU).  The Board remanded the Veteran's claim for SMC and for a TDIU for further development, but it denied the Veteran's claim for an increased rating for his generalized anxiety disorder.  Accordingly, that claim is no longer before the Board.

After the Veteran underwent a VA examination, the Appeals Management Center (AMC) determined that the Veteran did meet the criteria for a TDIU, and it granted that claim in a October 2010 rating decision.  As that decision represents a full grant of benefits on appeal, that issue is similarly no longer before the Board.  

Again, when the Board previously considered the Veteran's claim for SMC, it remanded that claim for further development.  When the Board remands a claim, it has a duty to ensure compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  For reasons explained in greater detail below, however the Board is granting the Veteran's claim.  It is thus unnecessary for the Board to make any conclusions as to the adequacy of compliance with its remand directives.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for three disabilities (status post right total knee replacement with residuals, nerve root irritation of the left lower extremity, and generalized anxiety disorder), and he is in receipt of a TDIU.  

2.  The evidence shows that the Veteran's service-connected disabilities result in the factual need for the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350(b), 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To receive a SMC based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

Here, the Veteran is service-connected for three disabilities: status post right total knee replacement with residuals, rated as 60 percent disabling; nerve root irritation of the left lower extremity, rated as 10 percent disabling, and generalized anxiety disorder, rated as 10 percent disabling.  The Veteran is also in receipt of a TDIU.  

Following the Board's November 2009 remand, the Veteran underwent a VA aid and attendance examination in March 2010.  In describing his medical history, the Veteran stated that his right knee pain and his inability to sense the floor with his left foot impair his ability to protect himself from his daily environment.  The Veteran also stated that he needs assistance in dressing and undressing, bathing, and going to the bathroom.  

Upon examination, the examiner noted that the Veteran is unable to walk without the assistance of another person and that he is confined to a wheelchair.  The examiner also found that the Veteran does not have normal function of his lower extremities.  The Veteran has a lack of coordination and sensation in his left foot, resulting in a lack of proprioception.  The Veteran must use items to stand, and he only does so to transfer to and from the toilet and his bed.  

The examiner concluded that the Veteran's service-connected right knee condition and loss of sensation in his left foot results in a need for permanent aid and attendance.  The examiner found that the Veteran is unable to perform several key activities of daily living without assistance.  He is completely reliant on family members and friends for transportation.  

The findings of the VA examiner are consistent with the testimony elicited at the Veteran's October 2009 Travel Board hearing.  In that hearing, the Veteran's wife and friend testified that the Veteran is no longer able to transfer from the bed to his wheelchair alone.  His wife testified that she helped him bathe in the shower, and she also helped him in dressing and undressing.  She also testified that, in an emergency such as a fire, the Veteran would be unable to leave his home without assistance.  

Given the foregoing, the Board finds that the Veteran does have the factual need for the aid and attendance of another person.  As a result of his service-connected disabilities, the Veteran is confined to a wheelchair, and he is unable to independently complete many activities of daily living.  

While the Veteran has at least one nonservice-connected disability which contributes to his immobility, in this instance, all doubt is resolved in the Veteran's favor.  When it is not possible to separate the effects of a service- connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability). 

Resolving doubt in the Veteran's favor, the Board finds that the Veteran is unable to function in an appropriate manner without supervision and assistance and is therefore in need of the regular aid and attendance of another person due to his service-connected disability.  Accordingly, special monthly compensation based on the need for the regular aid and attendance of another person is warranted.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b), 3.351, 3.352.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, however, the Board is granting the Veteran's sole remaining claim on appeal.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist (including compliance with the Board's November 2009 remand instructions) is thus unnecessary.  


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


